Citation Nr: 1522222	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for an inguinal hernia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to August 2002 and from May 2004 to March 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a November 2013 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.  

The issue of entitlement to service connection for an inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that his current sleep apnea disorder began in service.  He had sleep disturbances during service.  Although these disturbances were linked to the Veteran's now service-connected post-traumatic stress disorder, he asserts that the disturbances were actually attributable to sleep apnea.  After its review of the record, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's sleep apnea was related to the sleep disturbances in active service.

Obstructive sleep apnea is a sleep-related breathing disorder.    See KINGMAN P. STROHL, MD, OVERVIEW OF OBSTRUCTIVE SLEEP APNEA IN ADULTS, UPTODATE.COM, http://www.uptodate.com/contents/overview-of-obstructive-sleep-apnea-in-adults?source=machineLearning&search=sleep+apnea&selected
Title=1%7E150&sectionRank=1&anchor=H6#H6 (last visited April 27, 2015).  Common symptoms of sleep apnea are snoring, daytime sleepiness, and nocturnal choking or gasping. Id.  UpToDate.com is a respected source of expert medical review articles.  The article on sleep apnea was prepared by a physician and last updated on March 3, 2015.  

In the December 2010 Reno, Nevada VA Medical Center appointment, which precipitated the scheduling of the sleep study, the Veteran reported that at night he snores heavily and stops breathing.  During the daytime, he reported fatigue and daytime sleepiness.  In the treating physician's impressions, he noted "obesity with possible sleep apnea syndrome: refer to pulmonary."  In February 2012, a sleep study was scheduled.  The sleep study determined that the Veteran had mild to moderate obstructive sleep apnea.  
During service, the notations of chronic fatigue are seen in May 2009 treatment records from the Reynolds Army Community Hospital (ACH).   The Veteran reported fragmented sleep, and problems falling, and staying asleep since deploying to the Middle East.  The evaluating professional linked the sleep disturbance to mental disorders.  To curb these symptoms, the Veteran was prescribed medications, Seroquel and Ambien, to help him sleep better.  Despite treatment, the Veteran continued to complain of sleep disturbance, as seen in a November 2009 treatment record from the Reynolds ACH.  The Veteran reported waking during the night despite taking Ambien.  Throughout the remainder of service, the Veteran's sleep disturbance was treated and associated with his mental disorders.  No other evaluations were performed to determine if the sleep disturbance was due to another cause.  

During service when the Veteran complained of daytime fatigue, the Veteran was diagnosed with obesity at the same time as his mental disorders.  In an October 2009 Reynolds ACH treatment record, the Veteran weighed 252 pounds, and had a Body Mass Index (BMI) of 33.25.  Post-service records revealed that the Veteran gained an additional seven pounds, as seen in the December 2010 VA Medical Center (VAMC) treatment record.  The Veteran continued to complain of the fatigue and daytime sleepiness mentioned in the service treatment records.   The December 2010 VAMC physician linked the probable sleep apnea to the Veteran's obesity in a notation.  With obesity shown during service during the same time the Veteran complained of chronic fatigue and a physician later linking the two conditions together, sleep apnea and obesity, the Board finds the record in relative equipoise as to the cause of the Veteran's in-service sleep disturbance.  The symptoms claimed could be due to either the mental disorders or sleep apnea based on the service and post-service treatment record.  Accordingly, the Board grants service connection for sleep apnea.  

As a full grant on the benefit on appeal, any error related to the Veterans Claims Assistance Act (VCAA) is moot.


ORDER

Service connection for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran reports a history of an inguinal hernia in service and post-service.  A problem list print out associated with the claims file in February 2013 notes post-service treatment pertaining to this condition in October 2012 at the Oklahoma City, VA Medical Center. The Veteran made statements to the February 2010 VA examiner that a left-sided inguinal hernia was found on a December 2009 separation examination.  Unfortunately, neither the October 2012 treatment record from VAMC nor the December 2009 discharge examination report has been associated with the record.  In furtherance of the Veteran's claim the Board must remand the Veteran's claim to obtain these documents and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records related to an inguinal hernia from the Oklahoma City, VA Medical Center from January 2011 to the present. 

2.  Perform a search for any outstanding service treatment records.  A specific request should be made for a copy of the Veteran's service discharge examination from his last period of active service concluding in March 2010.  If records cannot be obtained, notify the Veteran and offer him an opportunity to provide the records.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


